FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                 September 7, 2007
                                  TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                    Clerk of Court

 STEPHEN PAIGE,

          Plaintiff-Appellant,

 v.                                                     No. 07-6101
                                                 (D.C. No. CIV-06-1057-C)
 TH E O KLA H O MA D EPA RTM ENT                       (W .D. Okla.)
 OF CORRECTIONS; and JUSTIN
 JONES, Director,

          Defendants-Appellees.



                             OR DER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Stephen Paige appeals the dismissal of his claims under 42 U.S.C. § 1983

arising from his inability to access sexual offender therapy within the Oklahoma

prison system. Discerning no errors in the district court’s disposition, we affirm.

                                       ***




      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G ). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In 1996, M r. Paige pled guilty, pursuant to a plea agreement, to a variety of

sexual offenses he committed in three different jurisdictions in O klahoma. In

M uskogee County, he was sentenced to 1) two twenty-year sentences; 2) a life

sentence with all but the first twenty years suspended, to run concurrently with

the twenty year sentences; and 3) enrollment in “intense sexual offender therapy”

while in prison. In Sequoyah County, M r. Paige was sentenced to two twenty-

year sentences, to run concurrently both with each other and with the M uskogee

County sentences. Finally, a court in Tulsa County sentenced M r. Paige to life

with the possibility of parole, to be served consecutively to his earlier sentences.

On July 14, 2005, M r. Paige completed his M uskogee and Sequoyah sentences,

and was rebilled to begin serving his Tulsa life sentence.

      M r. Paige did not receive the sexual offender therapy discussed in his

M uskogee sentence before being rebilled to serve his Tulsa life sentence. In

April 2006, M r. Paige sought access to such therapy but his request was denied on

the basis that M r. Paige failed to meet the Department of Corrections criterion

that inmates admitted to sexual offender therapy be within 5000 days of

discharging their sentences. The parties agree that, because M r. Paige is serving

a life sentence, he will never be within 5000 days of discharge, and thus never

will be eligible for the therapy he seeks.

      On September 27, 2006, pursuant to 42 U.S.C. § 1983, M r. Paige filed a

pro se complaint in the W estern District of Oklahoma complaining that the State’s

                                         -2-
failure to provide him with sexual offender therapy violates both his plea

agreement and M uskogee sentence. Specifically, the magistrate judge interpreted

M r. Paige’s pro se complaint as alleging the following claims: 1) the deprivation

of a constitutional right to sex offender treatment; 2) the deprivation of a

constitutional right to parole or participation in the parole process; and 3) the

violation of his plea bargain agreement. The defendants interposed a number of

defenses, ranging from mootness to limitations, in a motion to dismiss or

alternatively for summary judgment. 1

      The magistrate judge assigned the case recommended that summary

judgment be granted for defendants on claims 1 and 2; and that claim 3 be

dismissed without prejudice for failure to state a claim under Heck v. Humphrey,

512 U.S. 477 (1994). M r. Paige timely objected to the recommendation. The

district court review ed and adopted the magistrate’s recommendation. This

appeal followed.

                                         ***

      W e view the facts in the light most favorable to M r. Paige, as the party

opposing summary judgment. In light of his pro se status, we also construe M r.

Paige’s complaint liberally. See Erickson v. Pardus, 127 S. Ct. 2197, 2200

(2007); Andrews v. Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007). Even with

      1
        Defendant Justin Jones, Director of the Oklahoma D epartment of
Corrections, also raised an 11th Amendment immunity defense, which the district
court denied, a ruling which has not been appealed to us.

                                         -3-
these standards fixed in mind, however, we are obliged to affirm for substantially

the reasons offered by the magistrate judge and endorsed by the district court.

      Specifically, with respect to claim 1, it is a settled matter that convicted

persons do not have a constitutional right to rehabilitation. See Battle v.

Anderson, 564 F.2d 388, 403 (10th Cir. 1977). Similarly, with respect to claim 2,

although convicted persons can have a constitutionally protected liberty interest

in parole, see Greenholtz v. Inmates of the Neb. Penal and Corr. Complex, 442

U.S. 1 (1979), w here parole is discretionary no such protected interest exists.

And that is precisely the case with respect to parole under O klahoma’s statutory

scheme. See Shabazz v. Keating, 977 P.2d 1089, 1093 (O kla. 1999); see also

Shirley v. Chestnut, 603 F.2d 805, 807 (10th Cir. 1979). Neither, contrary to M r.

Paige’s assertion, does he have a protected property or liberty interest in

accessing the parole process. As the Supreme Court has said, “[p]rocess is not an

end in itself. Its constitutional purpose is to protect a substantive interest to

which the individual has a legitimate claim of entitlement.” Olim v. Wakinekona,

461 U.S. 238, 250 (1983) (citation omitted). Because M r. Paige has no protected

interest in parole itself, he has no protected interest in access to the parole

process.

      Finally, M r. Paige’s third claim for relief is not cognizable under Section

1983 because judgment in his favor w ould “necessarily imply the invalidity of his

conviction or sentence.” Heck, 512 U.S. at 487. As the district court noted, the

                                          -4-
Supreme Court has held that “w hen the prosecution breaches its promise with

respect to an executed plea agreement, the defendant pleads guilty on a false

premise, and hence his conviction cannot stand.” M abry v. Johnson, 467 U.S.

504, 509 (1984). M r. Paige’s complaint expressly contends that his plea

agreement, as referenced in his M uskogee sentence, contains an unfulfilled

promise to provide him with sexual offender therapy. Such unfulfilled promises

go to the consensual nature of the plea agreement. See M abry, 467 U.S. at 509.

By alleging that the government has failed to live up to the terms of the plea

agreement, M r. Paige, at bottom, contends that the agreement that induced his

guilty plea misrepresented its consequences. Such a misrepresentation goes

directly to the lawfulness of his plea agreement and the ensuing conviction and

sentence. It thus may have properly been the basis for a petition for a writ of

habeas corpus, but is not a proper basis for a Section 1983 claim. 2

                                        ***

      For the foregoing reasons, the judgment of the district court is affirmed.

Because w e agree with the district court that this appeal lacks a good faith basis,

we deny leave to proceed in forma pauperis.

                                       ENTERED FOR THE COURT




      2
        Because we affirm on the bases noted above, we, like the district court,
need not reach defendants’ alternative mootness and limitations arguments for
affirmance.

                                         -5-
Neil M . Gorsuch
Circuit Judge




 -6-